DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Election/Restrictions
Elected Species A1 of Species A in Claim 1 is allowable. The restriction requirement of Species A, as set forth in the Office Action dated July 7, 2020, has been entirely withdrawn and consequently Species A2 has been examined herewithin and determined to be allowable.
Claim 1 is allowable. The restriction requirement of Species B, as set forth in the Office action dated July 7, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B is entirely withdrawn. Claim 14, directed to nonelected Species B2 of Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed December 21, 2021 with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a secondary zinc battery comprising, among additional limitations,
a layered double hydroxide (LDH) separator covering or wrapping around the entire negative-electrode active material layer;
wherein a vertical edge, adjacent to the negative-electrode current collector tab, of the negative-electrode active material layer is covered with or wrapped by the LDH separator with a margin;
wherein the unit cell is disposed such that the positive-electrode plate, the negative-electrode plate, and the LDH separator are vertically disposed and one closed edge of the LDH 
wherein the LDH separator has an open upper edge, or a closed upper edge at which a vent is disposed.
The closest prior art is considered to be Phillips et al. (US PGPub 2005/0064292) and further in view of Yamada et al. (US PGPub 2014/0315099, cited on the IDS dated 03/16/2020), Kim et al. (KR 2016-0041280, see also EPO machine generated English translation provided with the Office Action dated 01/12/2021), Kim (US PGPub 2017/0054127), hereinafter referred to as Hoseong, and Nansaka et al. (US PGPub 2010/0316906).
Regarding Claim 1, modified Phillips discloses substantially all of the limitations as set forth in the prior Office Action dated September 22, 2021.
While modified Phillips discloses the negative-electrode plate (303, [0027] of Phillips) comprising a negative-electrode active material layer ([0027], [0037] of Phillips), modified Phillips does not disclose wherein a vertical edge, adjacent to the negative-electrode collector tab, of the negative-electrode active material layer is covered or wrapped by the LDH separator with a margin.
Hoseong teaches in Figs. 1-4 a secondary battery (100) comprising:
a unit cell (110) comprising:
a positive-electrode plate (113) ([0030], [0039]);
a negative-electrode plate (111) comprising a negative-electrode active material layer (111a, 111b) and a negative-electrode current collector ([0030], [0032]);

wherein the negative-electrode current collector has a negative-electrode collector tab (114) extending from a second edge of the negative-electrode active material layer (111a, 111b) and beyond a vertical edge of the separator (112) (Fig. 2, [0030]-[0033], [0043]);
wherein a vertical edge, adjacent to the negative-electrode collector tab (114), of the negative-electrode active material layer (111a, 111b) is wrapped by separator (112) with a margin (112d) in order to seal the negative-electrode plate (111) so as to increase the area of the negative-electrode plate (110) in a manner that increases the capacity of the secondary battery (100) while preventing an occurrence of an electrical short of the secondary battery (100) caused by the negative-electrode plate (111) and allowing the negative-electrode plate (111) to perform charge and discharge operations through the negative-electrode collector tab (114) ([0033], [0036]-[0038]).
It would have been obvious to one of ordinary skill in the art to form the LDH separator of modified Phillips to wrap a vertical edge, adjacent to the negative-electrode current collector tab of modified Phillips, with a margin, as taught by Hoseong, so as to increase the area of the negative-electrode plate in a manner that increases the capacity of the secondary battery, while preventing an occurrence of an electrical short of the secondary battery caused by the negative-electrode plate and allowing the negative-electrode plate to perform charge and discharge operations through the negative-electrode collector tab, as desired by modified Phillips, wherein the skilled artisan would have reasonable expectation that such advantages would successfully be achieved in the zinc secondary battery of modified Phillips.

Moreover, modified Phillips discloses wherein secondary zinc battery is a rectangular or prismatic battery ([0058] of Phillips).
However, modified Philips does not disclose wherein one closed edge of the LDH separator resides on the bottom, thereby the positive-electrode collector tab and the negative-electrode collector tab extend from the opposite edges of the unit cell. 
Nanaska teaches in Fig. 1A a secondary battery (10), wherein the battery (10) is a prismatic battery ([0035]). Specifically, Nanaska teaches a unit cell (11) comprising a positive-electrode plate, a negative-electrode plate, and a separator ([0035] vertically disposed (Fig. 1A), wherein a positive-electrode collector tab (17) and the negative-electrode collector tab (20) extend from opposite edges of the unit cell (11) (Fig. 1A).
It would have been obvious to one of ordinary skill in the art to form the positive-electrode collector tab and negative-electrode collector tab of modified Phillips such that they extend from the opposite edges on a top of the unit cell of modified Phillips, as taught by Nanaska, and consequently one closed edge of the LDH separator of modified Phillips resides on a bottom of the unit cell of modified Phillips, as such is a known structure of a rectangular or battery in the art, wherein a skilled artisan would have reasonable expectation that such would successfully function as a secondary zinc battery, as desired by modified Phillips.
Thus, modified Phillips discloses wherein one closed edge of the LDH separator (301 of Phillips, [0028] of Yamada) resides on the bottom, thereby the positive-electrode collector tab 
The Examiner notes that modified Phillips, upon modification in light of the teachings of Hoseong, discloses wherein all four edges of the LDH separator (301 of Phillips, [0028] of Yamada) are sealed in order to increase the area of the negative-electrode plate in a manner that increases the capacity of the secondary battery, while preventing an occurrence of an electrical short of the secondary battery caused by the negative-electrode plate and allowing the negative-electrode plate to perform charge and discharge operations through the negative-electrode collector tab (Fig. 3 of Phillips, Figs. 2-3 of Hoseong, [0033], [0036]-[0038] of Hoseong).
Consequently, modified Phillips does not disclose wherein the LDH separator has an open upper edge, or a closed edge at which a vent is disposed.
It would not have been obvious to one of ordinary skill in the art to form the LDH separator to have an open upper edge, as called for in the claimed invention, as the skilled artisan would not have reasonable expectation that such would successfully increase the area of the negative-electrode plate in a manner that increases the capacity of the secondary battery, while preventing an occurrence of an electrical short of the secondary battery caused by the negative-electrode plate and allowing the negative-electrode plate to perform charge and discharge operations through the negative-electrode collector tab, as desired by modified Phillips.
Furthermore, it would not have been obvious to one of ordinary skill in the art to dispose a vent at a closed edge of the LDH separator of modified Phillips, as called for in the 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the LDH separator has an open upper edge, or a closed edge at which a vent is disposed” in combination with all of the other claim limitations taken as a whole.
Claims 2-3 and 6-14 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 10, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 10, 2022